Cole, J.
The slave, Peter, having been tried and convicted, under the Act of 19th March, 1857, for attempting to commit a rape on the person of a free white female, was sentenced to capital punishment. Sess. Acts, 1857, p. 231.
He lias appealed, and relies on several bills of exception to the ruling of the court, which will be considered in their order.
1. “ Because G. W. Catlett, a Justice of the Peace, having already presided at a former trial of the same slave, accused of the same offence, when the jury could not agree, was incompetent to try him again.”
Article 78 of the Constitution of 1852 vests Justices of the Peace “with such criminal jurisdiction as shall be provided by law.”
The Act of 19th March, 1857, sections 21 and 22, p. 231, provides, that whenever it shall be necessary to try a slave accused of a capital offence, the Justice of the Peace before whom the complaint shall have been made, shall notify another Justice in the parish, and shall require such Justice to attend at his office, for the purpose of selecting ten owners of slaves for the purpose of forming the tribunal for the trial of the accused. (See also sections 26 and 28.)
Sections 27 and 28 declare that if the offender be convicted of any crime punishable with death, the said Justice or Justices shall sign a sentence to that effect, and that the said Justices, or either of them, are authorized to summon and compel all persons to appear and give evidence in all prosecutions of slaves.
These sections show that the Justices of the Peace act, in the trial of slaves, not only as jurors, but also in an official capacity; and it does not seem reasonable that, as justices, they should be excluded from the trial of a slave, because they have presided and taken part in the previous trial for the same offence, any more than District Judges are when placed in a similar position.
It is unnecessary, in the present case, to decide whether he would have been *522competent, if the record showed that at the first trial he had voted for the conviction of the accused; but it would seem he might, unless his mind was so impressed with the guilt of the accused, that his opinion could not be changed by evidence of a different nature at the second trial, than at the first.
2. Upon the trial, the counsel for the accused propounded to Mrs. Knight, a witness on the stand, the following question :
“ Were you, or not, at Mr. Samford’s house during the evening of Monday, the 22d of February, 1858, and if so, did you, or not, hear Mr. Samford state that he had used threats against the boy Peter to induce him to confess ? ”
The counsel for the State objected to this question, on the grounds, that it was hearsay, and was not the best evidence; that the best witness of the fact would be Mr. Samford, and that the object of the testimony sought to be introduced was to contradict a witness not yet on the stand.
It appears from the remarks of the Justices in the bill of exceptions, that the State proposed to prove the confession of the accused to Mr. Samford, a witness on the stand; that the counsel for the accused objected, and offered Mrs. Knight, a witness, to prove that the confession was made under threats, and the Justices were of opinion, that the questions as to threats ought to have been propounded in the first place to the witness Samford, before introducing testimony to discredit him.
There was no error in excluding the testimony at the time when it was proposed to be offered.
The usual and proper rule of proceeding is to first interrogate the witness to whom a confession has been made, before even it has been given to the jury whether it was voluntary. 1st Greenleaf on Evidence, $219.
II the witness testifies the confession to have been voluntary, then it would be competent for the counsel of the accused afterwards to impeach his testimony by his former statements, that the confession had been induced by threats, or violence, or any illegal causes.
The tribunal did not reject the offered evidence of Mrs. Knight. It only required the question, as to threats, to be asked, in the first place, of Samford.
It also appears from the next bill of exceptions, that Samford testified the confession to have been voluntary. It was, therefore, in the power of the counsel of the accused, if it were possible, to have discredited the testimony.
3. The counsel for the accused asked the Justices to charge the jury, that the testimony of Samford, a witness in the case, should not be considered by them in making up their verdict, because he stated in his examination in chief, that he asked the accused, Peter, “ what could have induced him, Peter, to do this ?” “ what could have induced him, Peter, to do this thing to this girl?” and various other questions of the same kind, at the same time; and because Samford did also state, that the confessions of Peter, made the first time, were made in answers to questions put directly by witness to Peter, and during said time that said Peter was handcuffed.
The Justices declare, in their addition to the bill of exceptions, they were of opinion that “ the confession was given without threats or inducements, the witness, Samford, having sworn that the confession was entirely voluntary,” and they refused so to charge the jury, on the ground that there was no law authorizing them to give any charges.
The laws relative to the organization of the tribunals for the trial of slaves in the country parishes, do not appear to contemplate that the presiding Justices of *523tlie Peace should charge the jury upon points of law, although, perhaps, it would not be illegal, if they thought proper to charge them.
4. There was no error in permitting Mrs. Dudley and other witnesses to prove the details and circumstances, and the particulars of the complaints made by the prosecutrix against the accused immediately after the commission of the offence, as a part of the transaction, and not as proof of the truth of the statements as made. Wharton, Crim. Law, p. 441; Starlde on Ev., yol. 2, p. 951; Greenleaf on Ev., vol. 1, p. 167,$123.
Such evidence is generally admitted after the complainant has testified to the nature of the offence committed against him, in order to show his credit and the accuracy of his recollection.
We have been thus particular in considering the bills of exceptions, because there are two, relating to the same point, which oblige us to reverse the judgment.
The counsel of defendant offered to prove an alibi by Mr. and Mrs. Sadler, the owners in community of the slave Peter. The testimony was objected to, on the ground of interest in the witnesses, and was excluded by the court.
This testimony ought to have been admitted.
Slaves are prosecuted as persons, and they ought not to be deprived of the testimony of their owners, because the verdict may injure them in a pecuniary view. The point at issue is not their value, but their guilt or innocence.
The rights of a slave to have all the testimony that may establish his innocence are superior to the principle which would exclude his owners on the ground of interest, and their testimony ought to be received, subject to the credibility which the jury may attach to it.
Besides, the interest of the owners is not direct, certain, or immediate, for they cannot know whether the slave will be convicted, or if convicted, whether he will be condemned to death, or corporeal punishment, as the jury have the right to inflict in certain cases, as in the present, either punishment. Sess. Acts, 1857, p. 232,128. Greenleaf on Ev., ji 386.
It is, therefore, ordered, adjudged and decreed, that the verdict and judgment appealed from, to-wit, of the two Justices and the ten owners of slaves, be avoided and reversed, and that this case be remanded for further proceedings according to law.